             Case 2:17-cv-01182-TSZ Document 421 Filed 02/12/21 Page 1 of 1




 1

 2
                            UNITED STATES DISTRICT COURT
 3                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 4

 5    IRONBURG INVENTIONS LTD.,

                            Plaintiff,
 6
                                                      C17-1182 TSZ
           v.
 7
                                                      MINUTE ORDER
      VALVE CORPORATION,
 8
                            Defendant.
 9

10        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
11
           (1)      Plaintiff’s unopposed motion, docket no. 420, for an extension of time, is
12 GRANTED as follows. If defendant files a motion pursuant to Federal Rules of Civil
   Procedure 50(b) and/or 59, then plaintiff shall file any motion for attorney’s fees and
13 shall tax costs within fourteen (14) days after the Court rules on defendant’s motion. If
   defendant does not file a motion for judgment as a matter of law and/or for new trial, then
14 plaintiff shall file any motion for attorney’s fees and shall tax costs within twenty-eight
   (28) days of the date of this Minute Order.
15
           (2)    A status conference is SET for Wednesday, February 17, 2021, at 11:00
   a.m. Liaison counsel will receive ZoomGov.com access information via email. At the
16
   status conference, counsel shall be prepared to address: (i) whether the Court should
   enter an amended judgment, denominated as a partial judgment, containing a Rule 54(b)
17
   certification; and (ii) if so, whether the deadlines set forth in the Minute Order entered
   February 2, 2021, docket no. 418, should be adjusted accordingly.
18
           (3)    The Clerk is directed to send a copy of this Minute Order to all counsel of
19 record.

20         Dated this 11th day of February, 2021.

21                                                   William M. McCool
                                                     Clerk
22
                                                     s/Gail Glass
23                                                   Deputy Clerk
     MINUTE ORDER - 1
